In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-438 CR

____________________


ROSE MARY MOSS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 93011




MEMORANDUM OPINION
	A jury found appellant Rose Mary Moss guilty of injury to a child and assessed
punishment at ten years of imprisonment.
	Moss's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On July 26, 2007, we granted an extension of time for appellant to file a pro se brief. 
We received no response from appellant.
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.


  
								 STEVE McKEITHEN
								        Chief Justice

Submitted on November 5, 2007
Opinion Delivered November 28, 2007
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.